Our organization is 40 years old. It has come of age. And the world should celebrate a happy anniversary today, in exalting the lofty ideals of peace and security, harmony and co-operation among nations. But the commemoration of the fortieth anniversary of the establishment of the United Nations will take place in a particularly uncertain, tense and sombre atmosphere, in which the United Nations is prevented from acting effectively by the unimaginable consequences of war and the difficulties and adversities of the present.
However, through its vital and dynamic character, the Charter could have helped to cope with future changes. Things have not always been as they are, as the state of the world shows, which sometimes reminds us of the climate which prevailed on the eve of the second world conflagration. The coalition that was formed to defend the cause of freedom quickly broke up due to the strains of the struggle. Freedom itself rightly belongs to every man and every people, freedom for which so many men and women, regardless of race or religion, have fallen, is only the result of bargaining, if not outright conquest, often at a heavy price for some peoples of Africa, the Middle East, Asia and Latin America.
When we celebrate the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, it is as if, with respect to the fate of the Namibian people and the South African people, the international community should merely confine itself to a ritual condemnation of the absurdity of occupation and apartheid practiced by the Pretoria regime.
Namibia must gain independence unconditionally. The courageous action being carried out at present can promote the democratization of South African society and the emergence of racial equality.
The Palestine question, which is at the heart of the situation in the Middle East, is not improving either. The Republic of Central Africa, believes that the Palestinian people must enjoy all their inalienable rights, including the right to a homeland. In the same way, all States in the region must live in secure and recognized boundaries.
The situation in Democratic Kampuchea calls for an overall solution that would guarantee the withdrawal of all foreign forces and respect for the independence, sovereignty and territorial integrity of the Kampuchean people and their right to self-determination without any outside interference.
The legitimate aspirations of the Korean people to peaceful and independent reunification of their country, and the admission, in the meantime, in the interest of the universality of the world Organization, of the two Koreas, whether simultaneously or not, still cannot be realized owing to the threats to peace in the region.
Co-operation among nations in accordance with the Charter, which was intended to prevent return to the prewar conditions chafe had led to the breach of the peace under the League of Nations, also quickly gave way to contempt and indifference, so that today what we are witnessing is a genuine crisis of multilateralism. Thus, the third-world countries are confronted with many difficulties which could not have been foretold from the development of the international situation. These factors can only jeopardize the reign of peace and security desired by the founding fathers of the United Nations. That is the reality of the world at this moment as we gather to celebrate the fortieth anniversary of the United Nation But, no matter how bitter this reality may be, we should not give way to excessive pessimism, because there is at least one reason for satisfaction. It is that the United Nations exists and that the peoples of the world feel that its existence is necessary.
It is not for us to draw up a detailed balance sheet of the 40 years of existence of the United Nations, to condemn it for its failures when so much was expected of it or to give our stamp of approval when it had distinguished itself by positive action. It is much more important to determine, based on what exists, what can be done to improve things - that is, how the United Nations can play its role in a world which, we all agree, is in the course of profound change.
This can only begin with consideration of the future of the Organization.
However, before inviting this Assembly to consider this, I wish, on behalf of the delegation of the Central African Republic, to congratulate Mr. Jaime de Pinies on his election to the Presidency of this session of the creation of our Organization, in which the people of the Central African Republic place so much hope. His experience as a statesman and his prodigious knowledge of international affairs are a sure guarantee of the success of our work. He can rest assured that our delegation is ready to co-operate fully with him. •
As for his predecessor, Mr. Paul Lusaka, we wish once again to express our thanks to him for presiding so successfully, and in a particularly difficult international context, over the thirty-ninth session of the General Assembly.
Finally, the determination and dedication with which the Secretary-General, . Javier Perez de Cuellar, serves the cause of the Organization has won our admiration and support.
We have been able to measure the path traveled by the United Nations in its 40 years of existence and also to highlight what has prevented it from fully  attaining the objectives assigned to it by its supporters through the Charter. Customs, events, interests and privileges of yore continue to frustrate the spirit of the Charter and sometimes, in certain situations, we have found that there have been several interpretations of its relevant provisions. The vision of a better world based on the application of the Charter - that is, on the preservation of peace and international security, understanding and better relations among peoples - can only be distorted by this.
Thus, the United Nations is confronted with a series of problems which will have a profound effect on its future. Blackmail, intimidation, subversion, terrorism, the division of the world into blocs, the absence of democracy in relations between States, the unbridled arms race and unequal development, because of their implications, are a permanent threat to peace. As for development, how can we imagine that the United Nations can accomplish its mission while two thirds
of mankind, because of their condition, are virtually deprived of the right to development and thus the right to life.
When we look at the economic conditions of the third-world countries, and particularly those of Africa, the first question which comes to mind is why there has been such a retardation of their development. There are various answers.
It is, however, certain that the future of the economy of those countries is in their own hands and that they are primarily responsible for taking action in this area. They have understood this and on the basis of coherent planning are mobilizing their resources in a rational manner. They have also understood that the improvement of their situation, in view of the fact that in economic terms they are often very small, requires efforts not only at the national but also at the subregional, the regional and even the continental level. That is the case in our subregion of the Economic and Customs Union of Central Africa and the Economic Community of Central African States. Meetings organized under each of these bodies clearly highlight the fact that the question of development is at the center of the concerns of those countries. Unfortunately, the success of all these efforts is uncertain.
Hunger, sickness, malnutrition and illiteracy continue to be the daily lot of the majority of the people of the third world. The various strategies adopted to achieve a minimum of development are often doomed to failure, derailed in many cases by the combined and cumulative effects of the international economic crisis, the unjust and inappropriate structure of the present economic system, the decline in export revenue, the difficulty of access to sources of financing and the stagnation of official development assistance.
Some of these countries, particularly those of Africa, are confronted with a new problem: drought and desertification.
The solution to these problems goes beyond the national and regional level, because the economic trends are much more intense between developing countries on the one hand and developed countries on the other than in the relations between developing countries. This solution can only be found through co-operation on the international level, where the United Nations provides, the main forum and a framework.
It is necessary for the developed countries, in a spirit of solidarity and social justice, to help to sustain the development efforts of the least developed countries. This should be done, first, by giving effect to the relevant resolutions of the United Nations, which have established the genuine right to development of the economically backward countries and have set the guidelines for it. Since financial aid plays an important role in the process of the acceleration of development, the industrialized countries should also make efforts to increase official development assistance. They should also give financial support to United Nations activities of interest to the third-world countries, such as the program for the universal immunization of children, to which some countries - and the Central African Republic would like to take this opportunity to thank them - have contributed substantially. There can be no doubt that this action, which should be widely supported by the developing countries, can only further the campaign to ensure the survival of children.
Particular attention should also be given to the demands of the third-world countries for the initiation of global negotiations with their partners of the Northern Hemisphere on a redefinition of international economic relations on a completely new basis.
Finally, there is the question of foreign indebtedness, because if nothing is done by the international community of which the countries of the third world, and those of Africa in particular, can no longer have any hope of participating in development. We consider it necessary, therefore, that an international conference be convened to examine this question. Such a conference would reaffirm the principle of repayment of private debts and envisage the possibility of transforming into grants the public indebtedness, the blame for which, from the historical point of view, falls partly on the developing countries.
The usefulness of an Organization like the United Nations depends upon the interest invested in it by its Member States and upon their will to ensure it has the means necessary to carry out its mission. It also depends upon the use such States make of the various mechanisms provided under the Charter to bring about co-operation, understanding and good relations among States on the basis of law and through a collective defense of peace.
Any thoughts about the future of such an Organization obviously entail study of its ability to adapt itself to changing times and, at the same time, an attempt to strengthen its means of action in every area of international life, and especially with regard to areas in which its intervention has hitherto been limited. These include the question of Charter revision and the development of third-world countries.
May this commemoration of the fortieth anniversary of our Organization provide us an opportunity to renew our faith in the Charter and reaffirm our will to uphold its purposes and principles. That is the wish of His Excellency Andre Kolingba, President of the Republic and Head of State and Government, who wishes us great success in our work.


